111 S.E.2d 471 (1959)
251 N.C. 240
HENDERSON COTTON MILLS, Plaintiff,
v.
LOCAL UNION NO. 584, TEXTILE WORKERS UNION OF AMERICA (AFL-CIO), et al.
No. 393.
Supreme Court of North Carolina.
November 25, 1959.
*474 W. M. Nicholson, Charlotte, James J. Randleman, Elkin, L. Glen Ledford and James B. Ledford, Charlotte, for respondent-appellant.
Perry & Kittrell, Henderson, Charles P. Green, Louisburg, A. W. Gholson, Jr., Henderson, and Alton T. Cummings, Louisburg, for plaintiff-appellee.
BOBBITT, Justice.
While the record shows four assignments of error, only two are discussed in appellant's brief. Assignments of error, under our Rules and decisions, are deemed abandoned when appellant's brief states no reason or argument and cites no authority in support thereof. State v. Perry, 250 N.C. 119, 108 S.E.2d 447.
Appellant assigns as error: "That the Respondent was denied the right to face and cross-examine their (sic) accusers, contrary to the laws of the State of North Carolina." Here, as in No. 385, Harriet Cotton Mills v. Local Union No. 578, Textile Workers Union of America (AFL-CIO), N.C., 111 S.E.2d 457, this respondent did not object to the evidence when offered, nor did he move to strike the evidence or *475 any part thereof, nor did he request an opportunity to cross-examine Mrs. Ball or Sheriff Cottrell, nor did he except to the order of Judge Mallard on the ground set forth in this assignment of error; and, on authority of what is stated and held in the cited case, this assignment of error is overruled.
Appellant's remaining assignment of error is based on his general exception to Judge Mallard's order and to the findings of fact and conclusions of law set forth therein. Appellant, in his brief, does not contend that the evidence was not sufficient to support the findings as to his conduct on February 24, 1959. Rather, in support of this assignment of error, he contends that, under Hart Cotton Mills v. Abrams, 231 N.C. 431, 57 S.E.2d 803, and Erwin Mills, Inc. v. Textile Workers Union, 234 N.C. 321, 67 S.E.2d 372, it was "incumbent upon the plaintiff to prove that the respondent "knew that such order had been issued and knew the contents thereof,'" and that the evidence was not sufficient to support the court's finding to that effect. While appellant's said exception and assignment of error might well be dismissed as broadside, we deem it appropriate to discuss this contention.
There was evidence tending to show these facts: On February 24, 1959, respondent was at the first fire barrel, "on the other side of the 75 foot picket line," in the area where a copy of the restraining order was conspicuously posted on a bulletin board. He was an employee of plaintiff in this particular plant, was a member of defendant Union, and was then on strike. On the morning of February 24, 1959, he was at the picket line at the time of the change of shifts. Respondent knew the restraining order had been issued and that defendant Union, of which he was a member, had been served. He had been told that the picket line "is about 75 feet from the Main Gate." Section 4 of the restraining order expressly prohibited pickets from approaching closer to plaintiff's gate or plant than 75 feet. He knew he "was not supposed to interfere with the people going to and from work * * *." Section 1 of the restraining order prohibited "interfering in any manner with free ingress and egress to and from the plaintiff's premises." Too, respondent's failure, in his answer to the order to show cause, to deny or in any way challenge the allegation therein that he "had full knowledge of the fact that said Temporary Restraining Order had been issued and of the contents thereof," is a significant circumstance.
This evidence, together with evidence that the restraining order was published in the newspaper, the contents thereof publicized by radio, and that it was a matter of general knowledge throughout Vance County, was sufficient, in our opinion, to support Judge Mallard's finding that respondent "had actual knowledge of the Restraining Order and the contents thereof."
It was not incumbent upon plaintiff to show by positive evidence that respondent actually read the restraining order or that it was read to him. If this were true, all a person need do to avoid attachment for contempt for wilful violation of the restraining order would be to refrain deliberately from reading it or from listening to the reading thereof. Evidence that respondent had knowledge that the restraining order had been issued and that he had actual notice of the substance of the provisions thereof which he violated is sufficient. Applying this test, Judge Mallard's said finding is well supported by the evidence. Indeed, it is based in substantial part on respondent's own testimony.
Decisions in accord, as to the sufficiency of the evidence to support the challenged finding, include: Nashville Corporation v. United Steelworkers, etc., 187 Tenn. 444, 215 S.W.2d 818; Huckaby v. Griffin Hosiery Mills, 205 Ga. 88, 52 S.E.2d 585; United Packing House Workers of America (C.I. O.) Local 38 v. Boynton, 240 Iowa 212, 35 N.W.2d 881.
It is noted: Nothing in the record before us indicates what disposition, if any, has *476 been made of the contempt proceedings in relation to Richard (Cotton) Parrott, Floyd Ray Harp, Daisy Moser, Gilbert Clayton and Leslie (Bud) Ross, appellant's co-respondents.
We are of opinion, and so hold, that there was ample evidence to support Judge Mallard's findings of fact, conclusions of law, and order. Hence, the order will be affirmed.
Affirmed.
HIGGINS, J., not sitting.